Order filed June 15, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00012-CV
                                    ____________

                      K&N BUILDERS SALES, INC., Appellant

                                             V.

            DENNIS BALDWIN AND ROSELLA BALDWIN, Appellees


                       On Appeal from the 334th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2009-64811


                                        ORDER

       Appellant's brief was due May 30, 2012. No brief or motion for extension of time
has been filed.
       Unless appellant submits its brief, and a motion reasonably explaining why the brief
was late, within thirty (30) days, the court will dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).


                                          PER CURIAM